Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of James L. Adams. The State Bar has no objection to the acceptance of Adams’ petition. Adams admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d) in connection with his guilty plea in a felony matter. Adams pled guilty to Count 1 of the Superseding Indictment filed in Criminal Action 94-377 “B” in the United States District Court for the Eastern District of Louisiana, and admits that entry of judgment on that plea will constitute a violation of Standard 66. Adams waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 CD.
We have reviewed the record and agree to accept Adams’ petition for voluntary surrender of his license to practice law in this State. The name of James L. Adams hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Adams is reminded of his duties under Bar Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.